Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
CONTINUED EXAMINATION UNDER 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on April 28, 2021 has been entered.
RESPONSE TO AMENDMENT
This Non-Final Office action is responsive to the Request for Continued Examination filed on April 28, 2021 (hereafter “Response”). The amendments to the claims are acknowledged and have been entered.
Claims 2, 4, and 7 are now amended.
Claims 18–30 are now cancelled.
New claims 31–33 are now added.
Claims 1–17 and 31–33 are pending in the application. 
RESPONSE TO ARGUMENTS
Claims 1–3 and 5–14 stand rejected under 35 U.S.C. § 102 for being anticipated by U.S. Patent Application Publication No. 2014/0140591 (“Arazi”). The Applicant’s traversal of the rejection (Response 5–7) has been considered, but respectfully, it is not persuasive.

First, the Applicant’s reading of the claim appears to be based on limitations not yet incorporated from the specification. Specifically, the Applicant urges the Examiner to consider that the 3D avatar is to be “viewed when the healthcare professional wears a special headset, visor, glasses, eyeware, or looks at a specially produced display, configured to display three dimensional images.” (Response 6) (citing Spec. 12). 
The Examiner appreciates that such special hardware, if explicitly recited in the claim, might necessitate the Applicant’s narrower reading of a “3D avatar.” But, to the contrary, there is an explicit presumption against reading the special 3D hardware into independent claim 1, because such hardware is explicitly recited in dependent claims 15 and 32. Under the doctrine of claim differentiation, “the presence of a dependent claim that adds a particular limitation gives rise to a presumption that the limitation in question is not present in the independent claim.” Phillips v. AWH Corp., 415 F.3d 1303, 1315 (Fed. Cir. 2005). Therefore, irrespective of whether it is appropriate to import the specification’s description of 3D hardware into claim 1 on its own, the presence of such hardware in dependent claims 15 and 32 forecloses that interpretation. The Examiner must therefore assume the “display” of claim 1 is broad enough to include a conventional display configured to display a two-dimensional projection of a three dimensional image.
Second, the above reasoning notwithstanding, the Examiner further observes that there is nothing in claim 1 explicitly requiring all three dimensions of the “3D avatar” to be spatial dimensions. To that end, even if Arazi’s avatar were hypothetically limited to a two-dimensional image—an assumption the Examiner does not adopt—Arazi’s avatar would still represent the human body in three dimensions: one dimension for height, one for width, and a third for time.

The limitation at issue configures a processor to:
display, to the user using the display, a graphical indicium of a first timeline of medical records at a first position relative to the 3D avatar, wherein the first timeline of medical records comprises information relating to the first position over a first time range
(Claim 1) (emphasis added).
It is well-established that the term “comprising . . . is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.” MPEP § 2111.03(I.). To that end, what the Applicant actually claims is an instruction to at least display information relating to the first position over a first time range. Since “comprises” fails to exclude unrecited elements, this aspect of the claim reads on prior art that displays information relating to the first position and any other information unrecited in the claim. Accordingly, it is irrelevant that Arazi simultaneously displays additional information relating to additional positions over the first time range, because claim 1 fails to exclude said additional information.
For these reasons, claim 1 stands anticipated by Arazi. With respect to dependent claims 2–3 and 5–14, the Applicant does not argue the merits of the rejection of those claims beyond arguing the propriety of the rejection of claim 1. Since the Applicant has not shown any error in the rejection of claim 1, the Applicant has not shown error in any of the dependent claims, either. Accordingly, the 35 U.S.C. § 102 rejection stands. 
In addition, claims 1–6, 8, 10–14, and 31 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2015/0278483 A1 (“Pruitt”), claims 15–17 are rejected under 35 U.S.C. § 103 as being unpatentable over Pruitt as applied to claim 1 above, and further in view of U.S. 
For these reasons, any request for an allowance of claims is respectfully denied.
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement(s) filed on February 1, 2021 and April 28, 2021 comply with the provisions of 37 C.F.R. § 1.97, 1.98, and MPEP § 609, and therefore have been placed in the application file. The information referred to therein has been considered as to the merits.
The Applicant is once again1 reminded that the work product of foreign patent offices rejecting claims related to the Applicant’s invention (e.g., “Reasons for Refusal” or Written Search Opinions) is material to patentability, and should be disclosed to the PTO consistent with the Applicant’s obligations under 37 C.F.R. § 1.56.
SPECIFICATION
The specification is objected to as failing to provide proper antecedent basis for the “timeline request content item” of claim 31. See 37 C.F.R. § 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: the term “timeline request content item” in claim 31 should be replaced by amendment with terminology that is consistent with the specification, i.e., a “show timeline 
Appropriate correction is required.
CLAIM REJECTIONS – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
I.	PRUITT DISCLOSES CLAIMS 1–6, 8, 10–14, AND 31.
Claims 1–6, 8, 10–14, and 31 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2015/0278483 A1 (“Pruitt”).
Claim 1
Pruitt discloses:
A device for displaying and recording medical information of a patient to a user using a three-dimensional (3D) avatar, comprising: 
Pruitt provides a “conduit tool 110” shown in FIG. 1 “that presents a graphical user interface (GUI) 111 that is constructed to efficiently document a patient encounter as well as efficiently provide access to the patient's medical history as part of the documentation process” in part by using “a three-dimensional (3-D) anatomical human model 112.” Pruitt ¶ 19.
a display configured to present, to a user, an image 
“FIGS. 9A, 9B and 9C depict example GUI images displayed on a screen 920 of the physical platform.” Pruitt ¶ 93.
of a three-dimensional (3D) avatar representing a patient; 

one or more sensors configured to capture input commands of the user; 
“For the example implementation of FIG. 1, the conduit tool 110 is part of a local system 104,” Pruitt ¶ 20, which, inter alia, has “sensors (capacitance touch sensors, a camera, and so forth) to acquire input from the clinician; other input devices (a mouse, a keyboard, etc.); and so forth.” Pruitt ¶ 25.
and a processor configured to: 
“As examples, in accordance with some implementations, the local system 104 is a processor-based system.” Pruitt ¶ 20.
display, to the user using the display, a graphical indicium of a first timeline of medical records at a first position relative to the 3D avatar, 
“For a given selected date, the conduit tool 110 displays the one or multiple PINs for that date.” Pruitt ¶ 95.
wherein the first timeline of medical records comprises information relating to the first position over a first time range; 
Regarding the “first position” requirement, Pruitt anticipates this limitation for two reasons. First, under a broad but reasonable interpretation, the scope of a graphical indicium that “comprises information relating to the first position” fails to exclude embodiments that display information for both the first position but also for other positions. This is because the word “comprises” is “inclusive or open-ended and does not exclude additional, unrecited elements or method steps.” MPEP § 2111.03(I.). includes graphical indicia that screen 920’s presentation of medical records for all of the patient’s body positions over the current time range falls within 
However, even under a narrower interpretation that (unduly) limits the presentation to the first position (such that information from no other position may be displayed), Pruitt explicitly discloses that conduit tool 110 is capable of limiting the medical records to a specifically selected portion of the body. Pruitt ¶¶ 91 and 98. For example, as shown in FIG. 17, the conduit tool 110 limits the interface to a presentation of the nasal cavity, Pruitt ¶ 114, while still providing the timeline bar 919 and button 917 for selecting a relevant date. Pruitt FIG. 17.
Finally, regarding the claimed “first time range,” the Examiner observes that Pruitt’s disclosure of viewing single “date” falls within the scope of “a first time range” because every day inherently has 24 hours, and thus, selecting a single date is tantamount to selecting a the full range of hours falling within the selected date.
determine a first input command by the user to display a modified timeline of medical information of the patient, 
“As depicted in FIGS. 9A–9C, in accordance with example implementations, the conduit tool 110 may provide a timeline GUI, which allows the clinician to view the one or multiple PINs (and associated SOAP notes) that have been created at a particular time. In this manner, as depicted in FIG. 9A, the timeline GUI includes a timeline bar 919 and a button 917 that may be moved along the timeline bar 919 to selected different times.” Pruitt ¶ 95.
wherein the modified timeline of medical information comprises information relating to the first position over a second time range; 
“For example, the timeline bar 919 may be in terms of dates, such that each incremental position along the timeline bar 919 represents a different date.” Pruitt ¶ 95. “The clinician may thus use the timeline GUI to rapidly access the SOAP notes pertaining to a particular patient ID and index the viewed notes by date by sliding the button 917.” Pruitt ¶ 95.

“For a given selected date, the conduit tool 110 displays the one or multiple PINs for that date.” Pruitt ¶ 95.
Claim 2
Pruitt discloses the device of Claim 1, 
wherein the graphical indicium of the first timeline comprises a first plurality of graphical indicia representing a first plurality of medical records of the patient taken in the first time range. 
“For a given selected date, the conduit tool 110 displays the one or multiple PINs for that date.” Pruitt ¶ 95.
Claim 3
Pruitt discloses the device of Claim 2, 
wherein the modified graphical indicium of the modified timeline comprises a second plurality of graphical indicia representing a second plurality of medical records of the patient. 
“For each time, the conduit tool 110 displays the PIN(s) for that time.” Pruitt ¶ 95.
Claim 4
Pruitt discloses the device of Claim 3, 
wherein the second time range follows the first time range, 
Since “the timeline bar 919 may be in terms of dates, such that each incremental position along the timeline bar 919 represents a different date,” Pruitt ¶ 95, it follows that any position the user selects incrementally on the timeline bar 919 inherently follows his or her previous position, and likewise the next date in the sequence. 

“For a given selected date, the conduit tool 110 displays the one or multiple PINs for that date.” Pruitt ¶ 95.
Claim 5
Pruitt discloses the device of Claim 1, 
wherein the first timeline corresponds to a timeline of disease progression or recovery. 
“It is noted that in a given visit, a patient may have multiple complaints, and the clinician may create multiple PINs.” Pruitt ¶ 95.
Claim 6
Pruitt discloses the device of Claim 1, 
wherein the graphical indicium of the first timeline is displayed at the first position as appearing on top of, overlapping, adjacent to, or behind the 3D avatar. 
“FIGS. 9B and 9C illustrated other potential example symptom windows 922 (FIG. 9B) and 924 (FIG. 9B), which are the result of the selection of different areas of the model 901.” Pruitt ¶ 94.
Claim 8
Pruitt discloses the device of Claim 1, 
wherein the one or more sensors comprise an image sensor. 
“[T]he PIN window (a charting panel, for example) may include a button for initiating the taking of photographs by the camera of the platform (a camera of a tablet, for example) that hosts the conduit tool 110. In this manner, using this mechanism, the conduit tool 110, via the GUI 110, may allow the clinician to take photographs and store the photographs as part of the chart data for later viewing.” Pruitt ¶ 89.
Claim 10
Pruitt discloses the device of Claim 1, 
wherein a first graphical indicium of the first plurality of graphical indicia represents a summary of a first medical record of the first plurality of medical records of the patient. 
“For each time, the conduit tool 110 displays the PIN(s) for that time.” Pruitt ¶ 95. “In accordance with example implementations, a PIN has two display modes: an expanded mode and a collapsed mode . . . . In the collapsed display mode of the PIN, only the title bar of the PIN is possibly displayed,” in contrast to the expanded mode, where the entire contents of the underlying window are displayed. Pruitt ¶ 58.
Claim 11
Pruitt discloses the device of Claim 1, wherein the processor is further configured to: 
determine a second input command of the user that indicates a selection of a second graphical indicium by the user; 
“To perform the editing, the clinician identifies the PIN that holds the chart the clinician desired to modify. The clinician selects that PIN in the GUI 111 by clicking, tapping or pushing on it. The clinician pushes the edit button on the PIN window, and in accordance with example implementations, the PIN window opens to the charting panel with the data that was entered in that panel.” Pruitt ¶ 83.
and retrieve a second medical record from an electronic medical record system. 
“As illustrated in FIG. 1, in accordance with example implementations, the conduit tool 110 uses a local conduit database 114 for purposes of . . . generating/forming/storing notes 115 (SOAP notes, for example); generating/updating EHRs; and, in general, acquiring and documentation associated with patient encounters.” Pruitt ¶ 22.
Claim 12
Pruitt discloses the device of Claim 11, wherein the processor is further configured to 
receive updated medical information from the user and update the second medical record to include the updated medical information. 
“The clinician pushes the edit button on the PIN window, and in accordance with example implementations, the PIN window opens to the charting panel with the data that was entered in that panel. The clinician completes his/her updates and closes the PIN by selecting the OK button on the PIN window.” Pruitt ¶ 83.
Claim 13
Pruitt discloses the device of Claim 12, 
wherein the updated medical information comprises written medical information of the user, visual medical information of the user, audio medical information of the user, or any combination thereof. 
“Upon creation, the PIN's dialog box, or window, defaults to the charting panels associated with the history and location tabs being selected (see, for example, FIG. 7B).” Pruitt ¶ 81. As shown, such information may be entered via “a text entry box to allow charting of a general description/notes describing the location of the complaint expressed by patient to the clinician.” Pruitt ¶ 67.
As another example, “the PIN window (a charting panel, for example) may include a button for initiating the taking of photographs by the camera of the platform (a camera of a tablet, for example) that hosts the conduit tool 110. In this manner, using this mechanism, the conduit tool 110, via the GUI 110, may allow the clinician to take photographs and store the photographs as part of the chart data for later viewing.” Pruitt ¶ 89.
Claim 14
Pruitt discloses the device of Claim 1, wherein the processor is further configured to 
receive updated medical information of the patient from the user and create a new medical record of the patient. 
“[T]o initiate the documentation process for a given chief complaint, the clinician may open a new PIN and associate the PIN with a particular part (or skin map area) of the model 901, which is associated with the chief complaint. In response to the creation of the PIN, the conduit tool 110 displays a window 921, which contains a list of candidate symptoms for the selected body part.” Pruitt ¶ 93.
Claim 31
Pruitt discloses the device of Claim 1, wherein the processor is further configured to 
detect activation of a timeline request content item displayed with the 3D avatar, prior to displaying the graphical indicium of the first timeline of medical records. 
“In accordance with example implementations, a PIN has two display modes: an expanded mode and a collapsed mode. In the expanded mode, the entire PIN (i.e., the entire dialog window) is displayed and is active in the GUI 111 for purposes of soliciting clinician input. The expanded mode is used when selecting a symptom/complaint.” Pruitt ¶ 58.
II.	ARAZI DISCLOSES CLAIMS 1–3 AND 5–14.
Claims 1–3 and 5–14 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2014/0140591 A1 (“Arazi”).
Claim 1
Arazi discloses:

“A method, apparatus and computer program product are provided in accordance with an example embodiment of the present invention in order to provide clinical data to a radiologist or other healthcare provider . . . who is reviewing one or more medical images of a patient in order to facilitate the review of the medical images or the establishment of a protocol associated with the review of the medical images.” Arazi ¶ 18. “Regardless of the instantiation of the computing device, the computing device may include or otherwise be associated with an apparatus 10 that may, in turn, be specifically configured in order to perform one or more operations in associated with an embodiment of the present invention,” as shown in FIG. 1. Arazi ¶ 20. 
a display configured to present, to a user, an image 
As shown in FIG. 1, the apparatus 10 includes a “user interface 18.” Arazi ¶ 20. “The user interface 18 may be in communication with the processing circuitry 12 to . . . provide an audible, visual, mechanical, or other output to a user.” Arazi ¶ 24.
of a three-dimensional (3D) avatar representing a patient; 
“By way of example, FIG. 3 depicts the concurrent presentation of a plurality of medical images as well as a visual representation of the patient's body with visual indications of a plurality of findings related to a cancer risk profile.” Arazi ¶ 29. Notably, the visual representation of the patient’s body is “three-dimensional” because it is depicted as casting a shadow, and rendered “behind” at least the top right information bubble, giving the illusion of depth.
one or more sensors configured to capture input commands of the user; 
“The user interface 18 may be in communication with the processing circuitry 12 to receive an indication of a user input. As such, the user interface may include, for example, a keyboard, a mouse, a joystick, a display, [or] a touch screen display” Arazi 
Since Arazi discloses at least two sensors (the user interface 18 and the communication interface 16), Arazi necessarily discloses “one or more sensors.”
and a processor configured to: 
Finally, the apparatus also includes “processing circuitry 12” which generally executes instructions that cause the functionality described in Arazi’s disclosure. See Arazi ¶ 21.
display, to the user using the display, a graphical indicium of a first timeline of medical records at a first position relative to the 3D avatar, wherein the first timeline of medical records comprises information relating to the first position over a first time range; 
“In the embodiment illustrated in FIGS. 3 and 4, for example, a representation of a timeline may be provided,” together with 
As shown in FIG. 4, “a representation of a timeline may be provided,” together with visual representations of findings including a “dermatology report.” Arazi ¶ 34. Specifically, “a visual indication may be associated with the visual representation of the patient's leg with the visual indication associated with the patient’s leg being associated with a dermatology report and indicated to be of lesser relevance or severity.” Arazi ¶ 29.
determine a first input command by the user to display a modified timeline of medical information of the patient, wherein the modified timeline of medical information comprises information relating to the first position over a second time range; 
The timeline “may be provided with a mechanism, such as the slider in the illustrated embodiment, to permit a user to select a point in time. Based upon the selected point in time, the resulting presentation of the visual representation of the 
and display, to the user using the display, a modified graphical indicium corresponding to the modified timeline. 
“Additionally, the information associated with the dermatology report is indicated to be of greater relevance or severity in FIG. 4 than in FIG. 3 since the linkage, if any, between the sun spot and melanoma had not yet been determined in 2010.” Arazi ¶ 34.
Claim 2
Arazi discloses the device of Claim 1, 
wherein the graphical indicium of the first timeline comprises a first plurality of graphical indicia representing a first plurality of medical records of the patient taken in the first time range. 
“For example, in 2013, FIG. 3 includes visual representations for three findings since all three findings were obtained prior to 2013.” Arazi ¶ 34.
Claim 3
Arazi discloses the device of Claim 2, 
wherein the modified graphical indicium of the modified timeline comprises a second plurality of graphical indicia representing a second plurality of medical records of the patient. 
“In contrast, in 2010, FIG. 4 includes a visual representation of only a single finding, that is, the pathology report, since the other two reports were not generated 
Claim 5
Arazi discloses the device of Claim 1, 
wherein the first timeline corresponds to a timeline of disease progression or recovery. 
“[T]he information associated with the dermatology report is indicated to be of greater relevance or severity in FIG. 4 than in FIG. 3 since the linkage, if any, between the sun spot and melanoma had not yet been determined in 2010.” Arazi ¶ 34.
Claim 6
Arazi discloses the device of Claim 1, 
wherein the graphical indicium of the first timeline is displayed at the first position as appearing on top of, overlapping, adjacent to, or behind the 3D avatar. 
As shown in FIGS. 3 and 4, both the slider and the reports are displayed one or more of on top of, overlapping, adjacent to, or behind the 3D avatar. Arazi FIGS. 3 and 4.
Claim 7
Arazi discloses the device of Claim 1, 
wherein the first time range and the second time range overlap, and wherein the first plurality of medical records of the patient comprises a medical record of the second plurality of medical records of the patient. 

Claim 8
Arazi discloses the device of Claim 1, 
wherein the one or more sensors comprise an image sensor. 
As mentioned above, one of the one or more sensors was the communication interface 16, which is capable of retrieving data from another device with which the apparatus 10 is coupled. Arazi ¶ 23. Later, Arazi discloses that one such source of data includes image data obtained from a computerized tomography scanner device. See Arazi ¶ 29 (“As shown in FIG. 3, the medical images for the thoracic CT study may be displayed by the PACS workstation along with relevant prior images and scanned documents with the original order script.”).
Claim 9
Arazi discloses the device of Claim 8, 
wherein the first plurality of graphical indicia are displayed as appearing horizontally to the user. 
As shown in FIG. 3, the text of each medical record is indeed displayed “horizontally.” Arazi FIG. 3.
Claim 10
Arazi discloses the device of Claim 1,

“For example, in 2013, FIG. 3 includes visual representations for three findings since all three findings were obtained prior to 2013 with the information associated with the dermatology report being indicated to be of lesser relevance or severity than the other reports since the sun spot has been determined not to have grown since its initial identification in 2009.” Arazi ¶ 34.
Claim 11
Arazi discloses the device of Claim 1, wherein the processor is further configured to: 
determine a second input command of the user that indicates a selection of a second graphical indicium by the user; 
“With respect to the example of FIG. 3, a radiologist may select one or more of the visual indications.” Arazi ¶ 30.
and retrieve a second medical record from an electronic medical record system. 
In response, the selection will “cause information associated with the respective finding to be provided, such as by being presented upon the display.” Arazi ¶ 30.
Claim 12
Arazi discloses the device of Claim 11, 
wherein the processor is further configured to receive updated medical information from the user and update the second medical record to include the updated medical information. 
“The radiologist of this example workflow may also observe a very minute mass in close proximity to the annotated nodule and may report that ‘given known 
Claim 13
Arazi discloses the device of Claim 12, 
wherein the updated medical information comprises written medical information of the user, visual medical information of the user, audio medical information of the user, or any combination thereof. 
In the above example, the report is text based (i.e., the radiologist “may report that ‘given known smoking history and previous pathological findings, recommend biopsy of otherwise unremarkable mass’”). Arazi ¶ 32. “As another example, a radiologist reviewing a chest x-ray who has been made aware of the patient's history with colon cancer through the findings associated with the patient's risk profile may flag any minor mass in the lungs as a potential pulmonary nodule.” Arazi ¶ 32.
Claim 14
Arazi discloses the device of Claim 1, 
wherein the processor is further configured to receive updated medical information of the patient from the user and create a new medical record of the patient. 
“The radiologist of this example workflow may also observe a very minute mass in close proximity to the annotated nodule and may report that ‘given known smoking history and previous pathological findings, recommend biopsy of otherwise unremarkable mass’. Thus, in light of the information associated with findings related to a cancer risk profile of the patient, the radiologist may recommend a biopsy of a very minute mass that is otherwise unremarkable and which may generally have not caused the radiologist to recommend any further action.” Arazi ¶ 32.
CLAIM REJECTIONS – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
I.	PRUITT AND LATTA TEACH CLAIMS 15–17.
Claims 15–17 are rejected under 35 U.S.C. § 103 as being unpatentable over Pruitt as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2013/0326364 A1 (“Latta”).
Claim 15
Pruitt teaches the device of claim 1, 


Pruitt does not appear to explicitly disclose whether or not its LCD could be mounted to a person’s head, thereby including a virtual reality (VR) headset in the arrangement. 
Latta, however, teaches a system 10 with a head mounted display device 2 (see FIGS. 1–4), 
wherein the display comprises a virtual reality (VR) headset 
“Mounted to or inside temple 102 is an image source, which (in one embodiment) includes microdisplay 120 for projecting a virtual image and lens 122 for directing images from microdisplay 120 into light-guide optical element 115.” Latta ¶ 37.
configured to display the 3D avatar representing the patient.
Recall that Pruitt already teaches conventional software for displaying the 3D avatar on a webpage. See Pruitt ¶¶ 90 and 99.
Meanwhile, Latta teaches that its head mounted display device 2 is configured to display conventional software windows—e.g., Adler’s web page in the browser client 810—as a “virtual display slate 460, so that the virtual display slate 460 appears as a virtual screen for viewing selected content 462.” Latta ¶ 89. “The content 462 may be a wide variety of content, including static content such as text and graphics, or dynamic content such as video. A slate 460 may further act as a computer monitor, so that the content 462 may be . . . web pages.” Latta ¶ 90.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to display Pruitt’s user interface in Latta’s virtual display slate 460, as explicitly suggested by Latta at paragraph 90. One would have been motivated to combine Latta with Pruitt because Latta’s virtual See Latta ¶¶ 170–171.
Claim 16
Pruitt, as combined with Latta, teaches the system of Claim 15, 
wherein the processor is configured to receive instructions from the user through a gesture interface.
“[T]he local system 104 may have display to display the GUI images; sensors (capacitance touch sensors, a camera, and so forth) to acquire input from the clinician; other input devices (a mouse, a keyboard, etc.); and so forth, as can be appreciated by one of ordinary skill in the art.” Pruitt ¶ 25.
Alternatively, or in addition, Latta provides analogous mechanisms for interacting with any content that is displayed on its virtual slates. See Latta ¶ 167.
Claim 17
Pruitt, as combined with Latta, teaches the system of Claim 16, 
wherein the processor is configured to receive instructions from the user through a gesture interface configured to update the first timeline. 
“To perform the editing, the clinician identifies the PIN that holds the chart the clinician desired to modify. The clinician selects that PIN in the GUI 111 by clicking, tapping or pushing on it. The clinician pushes the edit button on the PIN window, and in accordance with example implementations, the PIN window opens to the charting panel with the data that was entered in that panel.” Pruitt ¶ 83.
II.	ARAZI AND LATTA TEACH CLAIMS 15–17.
Claims 15–17 are rejected under 35 U.S.C. § 103 as being unpatentable over Arazi as applied to claim 1 above, and further in view of Latta.
Claim 15
Arazi teaches the device of claim 1, 

“By way of example, FIG. 3 depicts the concurrent presentation of a plurality of medical images as well as a visual representation of the patient's body with visual indications of a plurality of findings related to a cancer risk profile.” Arazi ¶ 29. Notably, the visual representation of the patient’s body is “three-dimensional” because it is depicted as casting a shadow, and rendered “behind” at least the top right information bubble, giving the illusion of depth.
Arazi does not appear to explicitly disclose whether or not its LCD could be mounted to a person’s head, thereby including a virtual reality (VR) headset in the arrangement. 
Latta, however, teaches a system 10 with a head mounted display device 2 (see FIGS. 1–4), 
wherein the display comprises a virtual reality (VR) headset 
“Mounted to or inside temple 102 is an image source, which (in one embodiment) includes microdisplay 120 for projecting a virtual image and lens 122 for directing images from microdisplay 120 into light-guide optical element 115.” Latta ¶ 37.
configured to display the 3D avatar representing the patient.
Recall that Adler already teaches a conventional software window (browser client 810) for displaying the 3D avatar on a webpage. See Adler ¶¶ 63–64 and Adler FIG. 8. Meanwhile, Latta teaches that its head mounted display device 2 is configured to display conventional software windows—e.g., Adler’s web page in the browser client 810—as a “virtual display slate 460, so that the virtual display slate 460 appears as a virtual screen for viewing selected content 462.” Latta ¶ 89. “The content 462 may be a wide variety of content, including static content such as text and graphics, or 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to display Arazi’s user interface in Latta’s virtual display slate 460, as explicitly suggested by Latta at paragraph 90. One would have been motivated to combine Latta with Arazi because Latta’s virtual reality technique allows the information to be displayed at a much larger scale than on a mere computer monitor. See Latta ¶¶ 170–171.
Claim 16
Arazi, as combined with Latta, teaches the system of Claim 15, 
wherein the processor is configured to receive instructions from the user through a gesture interface.
“The user interface 18 may be in communication with the processing circuitry 12 to receive an indication of a user input.” Arazi ¶ 24. Alternatively, or in addition, Latta provides analogous mechanisms for interacting with any content that is displayed on its virtual slates. See Latta ¶ 167.
Claim 17
Arazi, as combined with Latta, teaches the system of Claim 16, 
wherein the processor is configured to receive instructions from the user through a gesture interface configured to update the first timeline. 
“In addition, the apparatus 10 of this embodiment may also include means, such as the processing circuitry 12, the user interface 18 or the like, for receiving user input that identifies the point in time for which the visual representation of the patient's body with visual indications of one or more findings should be presented.” Arazi ¶ 34.
.
Claims 32 and 33 are rejected under 35 U.S.C. § 103 as being unpatentable over Pruitt as applied to claim 31 above, and further in view of U.S. Patent Application Publication No. 2013/0117707 A1 (“Wheeler”).
Claim 32
Pruitt teaches the device of Claim 31, but does not appear to explicitly disclose a holographic eyewear embodiment for selecting the claimed menu item.
Wheeler, however, teaches a processor configured to 
detect activation of the timeline request content item from a holographic eyewear worn by the user. 
“Returning to FIG. 5D, in some embodiments, the wearable computing device may be further configured to receive from the user a selection of a menu object 506 from the menu 504. To this end, the user-interface 500 may include a cursor 508, shown in FIG. 5D as a reticle, which may navigated around the view region 502 to select menu objects 506 from the menu 504.” Wheeler ¶ 99. Moreover, as shown in FIGS. 1A–1B, Wheeler’s wearable computing device may be a head mounted device 102 that includes “lens elements 110, 112,” which “may be formed of any material that can suitably display a projected image or graphic (e.g., a user-interface),” but are also “sufficiently transparent to allow a user to see through the lens element.” Wheeler ¶ 35.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to implement Pruitt’s user interface in Wheeler’s wearable computing device, thereby making the menu choice described in Pruitt’s application actiavtable from holographic eyeware worn by the user. One would have been motivated to combine Wheeler with Pruitt because holographic eyewear “avoids obscuring or cluttering a user's view of an environment.” Wheeler ¶ 26.
Claim 33
Pruitt, as combined with Wheeler, teaches the device of Claim 32, wherein the processor is further configured to 
display to the user, via the holographic eyewear, whether the timeline request content item has been activated. 
“In the expanded mode, the entire PIN (i.e., the entire dialog window) is displayed and is active in the GUI 111 for purposes of soliciting clinician input. The expanded mode is used when selecting a symptom/complaint.” Pruitt ¶ 58.
Wheeler further confirms that the same, analogous confirmation of a menu selection via holographic eyewear was known and obvious prior to the claimed invention. Specifically, Wheeler teaches that “[o]nce a menu object 506 is selected, the wearable computing device may cause the menu object 506 to be displayed in the view region 502 as a selected menu object. FIG. 5F shows aspects of an example user-interface 500 after receiving selection data indicating selection of a selected menu object 510.” Wheeler ¶ 102.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to implement Pruitt’s user interface in Wheeler’s wearable computing device, thereby making the menu choice described in Pruitt’s application actiavtable from holographic eyeware worn by the user. One would have been motivated to combine Wheeler with Pruitt because holographic eyewear “avoids obscuring or cluttering a user's view of an environment.” Wheeler ¶ 26.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372.  The examiner can normally be reached on M-F, 9:00am-4:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Justin R. Blaufeld
Primary Examiner
Art Unit 2142



/Justin R. Blaufeld/Primary Examiner, Art Unit 2142                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Final Office Action 15 ¶ 70 (February 5, 2021)